[Cite as Persolve Recoveries, L.L.C. v. Gurtler, 2021-Ohio-1759.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



PERSOLVE RECOVERIES, LLC                            :               JUDGES:
                                                    :               Hon. William B. Hoffman, P.J.
        Plaintiff-Appellant                         :               Hon. John W. Wise, J.
                                                    :               Hon. Earle E. Wise, Jr., J.
-vs-                                                :
                                                    :
CASSANDRA MILLET GURTLER                            :               Case No. 2020 CA 00069
                                                    :
        Defendant-Appellee                          :               OPINION




CHARACTER OF PROCEEDING:                                            Appeal from the Municipal Court,
                                                                    Case No. 20 CVF 560




JUDGMENT:                                                           Dismissed




DATE OF JUDGMENT:                                                   May 21, 2021




APPEARANCES:

For Plaintiff-Appellant                                             For Defendant-Appellee

SEAN M. WINTERS                                                     CASSANDRA MILLET GURTLER
4645 Executive Drive                                                16 ½ Dewey Avenue
Columbus, OH 43220                                                  Newark, OH 43055
Licking County, Case No. 2020 CA 00069                                                    2



Wise, Earle, J.


       {¶ 1} Plaintiff-Appellant Persolve Recoveries, LLC appeals the October 6, 2020

judgment of the Licking County Municipal Court dismissing its complaint without

prejudice. Defendant-Appellee is Cassandra Millett Gurtler. Gurtler has not filed a brief in

this matter.

                          FACTS AND PROCEURAL HISTORY

       {¶ 2} On March 5, 2020, as a result of Gurtler's default on an auto loan, Appellant

filed a complaint against Gurtler seeking to recover $4973.33 plus interest. Appellant

attached to its complaint: 1) the contract Gurtler signed with Drivetime Carsales

Company, LLC to purchase the vehicle; 2) a notice to Gurtler from Bridgecrest (to whom

Gurtler's contract was assigned) following repossession of the vehicle and stating its

intent to sell the same at auction; 3) a notice from Bridgecrest to Gurtler indicating the

vehicle was sold at auction for less than Gurtler owed and advising her of the balance

due and; 4) a "Bill of Sale and Assignment of Accounts" conveying Gurtler's account to

Appellant Persolve Recoveries, LLC.

       {¶ 3} On September 9, 2020, after Gurtler failed to file any responsive pleading,

Appellant moved for summary judgment. On September 11, 2020, the trial court ordered

appellant to provide a more definite statement within 30 days. Specifically, the court

ordered Appellant to provide the debtor's name, a beginning balance, a list of dated items

representing charges, debits, and credits, and a summarization showing a running or

developing balance or which allows calculation of the amount said to be due. In the
Licking County, Case No. 2020 CA 00069                                                   3


alternative, Appellant was ordered to state a reason for the omission of the same in its

pleadings.

       {¶ 4} On October 5, 2020, Appellant filed the same documents it had filed with its

complaint, with the addition of a two-page untitled document showing a list of payments

and credits. This document includes an account number, but no indication as to who the

account belongs to. Account numbers are redacted from all other documents filed with

the trial court.

       {¶ 5} On October 6, 2020, the trial court issued a judgment entry indicating

Appellant had failed to provide a more definite statement of the account as ordered and

therefore dismissed the matter without prejudice.

       {¶ 6} Appellant filed an appeal raising one assignment of error for our

consideration:

                                             I

       {¶ 7} "THE TRIAL COURT ABUSED ITS DISCRETION WHEN IT DISMISSED

PERSOLVE'S COMPLAINT FOR ITS ALLEGED FAILURE TO PROVIDE A MORE

DEFINITE STATEMENT."

       {¶ 8} Before we may address Appellant's assignment of error, we must address

our jurisdiction to do so. Section 3(B)(2), Article IV of the Ohio Constitution limits this

court's appellate jurisdiction to the review of final judgments of lower courts. For a

judgment to be final and appealable, it must satisfy the requirements of R.C. 2505.02 and,

if applicable, Civ.R. 54(B). Chef Italiano Corp. v. Kent State Univ., 44 Ohio St.3d 86, 88,

541 N.E.2d 64 (1989).

       {¶ 9} R.C. 2505.02 defines final orders as follows:
Licking County, Case No. 2020 CA 00069                                                    4




              (B) An order is a final order that may be reviewed, affirmed, modified,

              or reversed, with or without retrial, when it is one of the following:

              (1) An order that affects a substantial right in an action that in effect

              determines the action and prevents a judgment;

              (2) An order that affects a substantial right made in a special

              proceeding or upon a summary application in an action after

              judgment;

              (3) An order that vacates or sets aside a judgment or grants a new

              trial;

              (4) An order that grants or denies a provisional remedy and to which

              both of the following apply:

              (a) The order in effect determines the action with respect to the

              provisional remedy and prevents a judgment in the action in favor of

              the appealing party with respect to the provisional remedy.

              (b) The appealing party would not be afforded a meaningful or

              effective remedy by an appeal following final judgment as to all

              proceedings, issues, claims, and parties in the action.



       {¶ 10} Appellant argues this court should consider its assignment of error because

the issue involved is capable of repetition yet evading review. The issue Appellant refers

to is the trial court's sua sponte order for a more definite statement. According to

Appellant, because the trial court is not a "party" it may not properly require Appellant to
Licking County, Case No. 2020 CA 00069                                                        5


provide a more definite statement on its own motion. Additionally, Appellant argues

because two like cases filed by Appellant against different defendants were dismissed for

the same reason, the issue is capable of repetition and therefore an exception to the

above rules requiring a final appealable order. We disagree.

       {¶ 11} Civ.R. 41(B)(1) provides "[w]here the plaintiff fails to prosecute, or comply

with these rules or any court order, the court upon motion of a defendant or on its own

motion may, after notice to the plaintiff's counsel, dismiss an action or claim." The trial

court dismissed Appellant's case without prejudice for failing to comply with an order of

the court and Appellant does not dispute this fact. Generally, where a cause is dismissed

without prejudice and otherwise than on the merits pursuant to Civ.R. 41(B)(1), the parties

are left in the same position as if the plaintiff had never brought the action. Central Mut.

Ins. Co., v. Bradford-White, 35 Ohio App.3d 26, 519 N.E.2d 422 (1987).

       {¶ 12} A dismissal without prejudice, therefore, is not a final determination of the

rights of the parties and does not constitute a final order pursuant to R.C. 2505.02. Id.

See also, McIntosh v. Slick, 5th Dist. Stark App. Nos.2001 CA00268 and 2001 CA00273,

2002-Ohio-3599.

       {¶ 13} Because Appellant has the ability to properly refile its claims, the trial court's

dismissal without prejudice is not a final appealable order.
Licking County, Case No. 2020 CA 00069                                                  6


      {¶ 14} Based on the foregoing, this court lacks jurisdiction to consider Appellant's

appeal.

      {¶ 15} The appeal in this matter is hereby dismissed.




By Wise, Earle, J.

Hoffman, P.J. and

Wise, John, J. concur.




EEW/rw